Case 9:18-cv-80176-BB Document 550-27 Entered on FLSD Docket 06/01/2020 Page 1 of 2

 

From: Craig S Wright [craig @rcjbor.org]
Sent: 3/7/2014 9:52:19 AM

To: ‘Ira K' [clocktime2020@ gmail.com]
Subject: FW: This week

 

From: dave@davekleiman.com
Sent: Tuesday, 22 May 2012 11:07 PM

To: Craig S Wright
Subject: RE: This week

Craig

It will be OK. Rant. The trusts are all good and even if they bankrupt you, the plan is in place and the alter ego you hate
can Save you.

The Seychelles have no ties to Oz. They have nothing they can retrieve if they win. If they lose, we start it all going.

Dave

 

From: Craig S Wright

To: dave@davekleiman.com

Subject: This week

Date: Tue, 22 May 2012 09:45:31 +1000

Dave,
A recycled rant. | have done the same to Ramona.

It is not a good several weeks from now. Tomorrow | have the AAT and then teaching. Tonight changes and writing. Thursday,
webinars and more. | return a week from now even busier. The following few months are basically hell with less heat.

CSU wants to expand what I can do and also have a backup, so they have moved me to a subject | do not like much from one |
started and love next semester. | am not teaching the ethical hacking class next semester, but rather | am teaching Windows domain
management (A subject | know but find boring). Knowing I have to spend the next 4 months from when | return doing something |
do not enjoy far less than | thought adds little to removing my stress.

| have missed my deadline with Hakin9 and will miss the journal for the first time in 9 months. | know | will not have time at all over
the weekend to write, so | have until Thursday night to finish editing 172 pages for Bob and the book chapters. This is a hard
deadline and | cannot miss it. Right now, | have 168 pages to go.

lam stressed right now. FUCKING ARGHHHH!

I still have not started reviewing my slides and | am no closer with the work for FASV. They have no real idea what, but it could be a
way to help with funds as | find a means to make a Bitcoin exten sion that cannot be lost. One that is money you do not lose when
you die, but is still all Bitcoin is. They still crap all over my paper and dismiss it. Bloody academic cryptographers. The Blockchain is
better than they will ever do and they all fucking dismiss it. Fucking Scheiner stole my early ideas now the prick shits all over the new
ones. One day.

The meeting with the AAT should have occurred weeks ago, but the ATO have stalled and put it off. John has all the materials and
the ATO are simply BS’ing again. It costs me money and in a way | guess they want to get a result through attrition rather than
honesty. They will drain all | have if they can. We do not touch the trusts. Not yet. Not even for this. ONE DAY, they will change the
world. Not millions, not billions. If lam right, they will be trillions and let them try shit on us then. FUCKING DICKS. Bloody lying ATO
cock sucking bastards! They lost evidence and use my temper against me. | hate their lies. | did everything right and | am STILL
punished.

CONFIDENTIAL DEF_00068579
Case 9:18-cv-80176-BB Document 550-27 Entered on FLSD Docket 06/01/2020 Page 2 of 2

lam not spending time with family. | fail to talk with you Dave other thasn rants and work. | am sorry, but | have nothing much more
than rants and work. This drives me.

I need more time. | need to have time to do what it takes.

i would sell my grandmother for banking code. | am not getting what | need. | have been doing core banking reviews and these help
with the middle wear and the process, but | NEED code. NO TIME. NO access and a fucking recalcitrant bloody tax office who thinks I
am the anti-christ.

i need a way to get something soon. | need an ERD at least. | will work for a bloody bank if | need to. | have friends in the
Commonwealth Bank here, but | just want source code. Why is it so hard to get? And again, it is the bloody ATO. They have made it
so fucking hard with the closing of my companies.

Craig

CONFIDENTIAL DEF_00068580
